                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KOKANEE RIVER TRANSFORM LLC;                          CASE NO. C18-0221-JCC
      CAROLINE GRAY; and ANDREW
10    WALLACE,                                              MINUTE ORDER
11
                              Plaintiffs,
12            v.

13    SAFECO INSURANCE COMPANY OF
      AMERICA,
14

15                            Defendant.

16

17           The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19           This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 24).

20   Accordingly, the jury trial set for April 8, 2019 is hereby STRICKEN. The Clerk is DIRECTED

21   to statistically close this case pending the anticipated filing of a stipulated order of dismissal by

22   the parties.

23           DATED this 27th day of February 2019.

24                                                            William M. McCool
                                                              Clerk of Court
25
                                                              s/Tomas Hernandez
26                                                            Deputy Clerk


     MINUTE ORDER
     C18-0221-JCC
     PAGE - 1
